Citation Nr: 0943628	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for 
hypothyroidism, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for ingrown toenails.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1978 to October 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
ingrown toenails.  The July 2005 rating decision also 
continued the 10 percent disability rating previously 
assigned to the Veteran's service-connected hypothyroidism in 
a March 2002 rating decision.  The Veteran's disagreement 
with the rating decision led to this appeal.  See 38 C.F.R. 
§ 20.201.  The Veteran was scheduled for a hearing in October 
2009, but he canceled his hearing request.  

The Board refers to the RO the Veteran's January 2005 claim 
for service connection for a back disability that has 
apparently not been adjudicated.  

The Board acknowledges the representative's October 28, 2009, 
motion to advance the case on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  No action is necessary with 
regard to this motion since the Veteran's appeal is already 
before the Board for immediate appellate review in normal 
docket order. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The Veteran's service-connected hypothyroidism is 
manifested by fatigability and requires medication, but it is 
not manifested by constipation, mental sluggishness, muscular 
weakness, mental disturbance, cold intolerance, or weight 
gain.

3.  The evidence of record indicates that the Veteran was 
diagnosed as having ingrown toenails on active duty; there is 
no post-service medical evidence of a diagnosis of ingrown 
toenails; and there is no competent evidence that links a 
current diagnosis of ingrown toenails to any incident of or 
finding recorded during service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypothyroidism have not been met.  38 U.S.C.A §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7903 (2009).  

2.  Ingrown toenails were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
VCAA notification letters in August 2001 and April 2005, 
which informed him about the information and evidence not of 
record that is necessary to substantiate his claims; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced DC under which 
the disability is rated). The Veteran received such notice in 
May and June 2008.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters were issued before the respective rating decision on 
appeal; therefore, they were timely.  

The Veteran has had ample opportunity to respond and 
supplement the record, and is not prejudiced by any technical 
notice deficiency that may have occurred along the way.  See 
also Shinseki v. Sanders, 129 S. Ct. 1696 (2009), regarding 
the rule of prejudicial error.  Specifically, while he was 
not advised of the criteria for rating ingrown toenails, or 
those governing effective dates of awards, he is not 
prejudiced by such omission (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)).  Rating and 
effective date criteria have no significance unless service 
connection is allowed; this decision denies service 
connection.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA and private treatment records, 
and thyroid examinations.  The medical evidence of record is 
adequate to rate the Veteran's hypothyroidism.  There is no 
duty to provide another examination or medical opinion with 
respect to this claim.  38 C.F.R. §§ 3.326, 3.327.  Also, the 
evidence is sufficient to resolve the service connection 
claim on appeal.  The Board notes the representative's 
request for an examination, but the Board views the August 
2005 VA podiatry clinic report (subsequent to the Veteran's 
January 2005 claim for service connection) as sufficient 
medical evidence to decide the ingrown toenail claim.  Thus, 
there is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims for 
an increased rating and for service connection at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 


Law and Regulations:  Increased Evaluation

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

DC 7903 provides ratings for hypothyroidism.  Hypothyroidism 
with fatigability, or; continuous medication required for 
control, is rated 10 percent disabling.  Hypothyroidism with 
fatigability, constipation, and mental sluggishness is rated 
30 percent disabling.  Hypothyroidism with muscular weakness, 
mental disturbance, and weight gain is rated 60 percent 
disabling.  Hypothyroidism with cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness is rated 100 
percent disabling.  38 C.F.R. § 4.119.

Factual Background and Analysis:  Increased Evaluation

The Veteran contends that the 10 percent disability rating 
assigned to his hypothyroidism does not adequately 
contemplate the severity of his symptoms.  

In service treatment records, the Veteran was diagnosed as 
having Grave's disease in June 1979.  

According to a March 1997 private treatment record, the 
Veteran was diagnosed as having hypothyroidism in 1993.  He 
received private treatment for hypothyroidism through 
November 1999.  His service connection for hypothyroidism is 
in effect as of July 2001, the date of claim.  

VA treatment records from August 2001 through September 2006 
showed that the Veteran continued to receive treatment for 
hypothyroidism.  VA laboratory results from March 2005 and 
May 2006 showed abnormal high levels of thyroid-stimulating 
hormone.  

The Veteran had a VA endocrine examination of the thyroid in 
October 2006, in which no claims file was available for 
review.  The examiner noted that the Veteran underwent 
ablation therapy with radioactive iodine in service for 
treatment of Grave's disease; this treatment left him with 
hypothyroidism.  The Veteran reported taking levothyroxine, 
but not on a regular basis due to his homelessness and 
difficulty receiving prescriptions through the mail.  The 
Veteran stated that he had fatigability, decreased energy, 
and decreased motivation.  He denied heat or cold intolerance 
or constipation.  However, he complained of soft, runny 
stools and fecal incontinence that began after his release 
from county jail.  He also reported difficulty holding urine 
and erections and a recent weight loss of 10 pounds due to 
dietary changes.  The examiner noted that there was no 
commentary in the record that his hypothyroidism had 
worsened.  The examiner could not feel the Veteran's thyroid, 
due to the ablation therapy.  The Veteran's heart and lungs 
were normal.  The examiner concluded that the Veteran's 
hypothyroidism, status-post thyroid ablation in 1979, was 
under fair to good control with medication.  The examiner 
opined that there was no worsening of the Veteran's 
condition.  On the contrary, as long as the Veteran takes his 
medication on a regular basis, there is no expected worsening 
of the condition.  On occasion, there may be dosage 
adjustments, however, based upon his thyroid-stimulating 
hormone and T4 results.  

In his January 2007 substantive appeal (VA Form 9), the 
Veteran stated that his hypothyroidism has caused an 
uncontrollable bladder, poor energy level, and an emotional 
imbalance.  

In his March 2008 VA contract examination, the Veteran 
reported fatigability, sleepiness, emotional instability, 
depression, and loss of 20 pounds due to inability to afford 
food.  He reported that he ate zero to one meal per day for 
the past 10 months.  He had no heat or cold intolerance.  He 
reported that marijuana helped him with his depression and 
bowel incontinence.  He reported continuous treatment and 
blood tests once per year.  The Veteran's heart and lungs 
were normal.  The examiner concluded that the Veteran's 
hypothyroidism was unchanged without scar present.  
Additionally, the examiner noted that the Veteran's diarrhea 
was not a residual of hypothyroidism.  

The Board finds that a rating in excess of 10 percent for 
hypothyroidism is not warranted.  To warrant a 30 percent 
schedular rating, as requested in the October 2009 
appellant's brief, the Veteran would have not only 
fatiguability but also constipation and mental sluggishness.  

In both the October 2006 and March 2008 thyroid examinations, 
the Veteran reported fatigability.  His 10 percent disability 
rating appropriately compensates for his fatigability due to 
his hypothyroidism.  

Although the Veteran complained of fecal incontinence in both 
examinations, the March 2008 examiner found that his diarrhea 
is not a residual of hypothyroidism.  

The Veteran has not complained of constipation or mental 
sluggishness, as required by the 30 percent disability rating 
criteria.  Additionally, he does not meet the 60 or 100 
percent disability rating criteria, as he has not complained 
of or been found to have muscular weakness or mental 
disturbance.  Furthermore, he specifically denied weight gain 
and cold intolerance.  

In fact, both the October 2006 and March 2008 examiners 
concluded that his hypothyroidism had not worsened.  The 
October 2006 examiner opined that as long as he continued to 
take his medication regularly, it would not worsen.  The 
March 2008 examiner found that his hypothyroidism was 
unchanged.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the Veteran's hypothyroidism under the 
applicable schedular rating criteria.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

Law and Regulations:  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background and Analysis:  Service Connection

The Veteran's August 1978 service entrance examination 
revealed a normal clinical evaluation of his feet.  

In June 1979 service treatment records, it was noted that the 
Veteran had an ingrown toenail on his right foot with 
bleeding.  In September 1979, he had bilateral ingrown 
toenails due to poor foot care.  He was instructed to soak 
his feet and to wear open toe shoes for five days.  In 
October 1979, a previous nail extraction of the second digit 
of the right foot was noted; the current ingrown toenail of 
his right great toe was swollen, but had no drainage.  He was 
instructed to not run, march more than a quarter mile, or 
climb for seven days.  An October 1979 podiatry consultation 
diagnosed him as having an unguis incarnatus of the lateral 
border of the right hallux, and he was prescribed foot soaks 
and a phenol and alcohol treatment.  In November 1979, he had 
his right great toe nail removed; he was placed on profile.  

In September 1980 service treatment records, the Veteran 
continued to have a right foot ingrown toenail and was given 
a provisional diagnosis of dyshydrosis of both feet and was 
referred for a dermatology consult, as a permanent profile 
was considered.  In February 1981, he was placed on profile 
for 90 days.  

The Veteran's October 1982 service separation examination 
noted a history of foot trouble, although the clinical 
examination of his feet was normal.  The October 1982 Report 
of Medical History noted that he had ingrown toenails on the 
large toe of both feet.  

In the March 2002 rating decision, the Veteran was denied 
service connection for toe fungus, because although he was 
diagnosed in December 2001 as having onychomycosis, his 
service treatment records were absent for this condition.  

In November 2002, the Veteran's feet were scaling and 
calloused, and he had thickened blackened toenails.  In April 
2004, the Veteran had thick, grey toenails.  He was 
prescribed terbinafine cream for his feet.  

In January 2005, the Veteran filed a claim for service 
connection for ingrown toenails.  

In August 2005, the Veteran sought VA treatment for fungus on 
his feet, which he claimed he had for 15 years as well as 
since service.  The examiner noted that he had onychomycosis 
on all nails.  It was specifically noted that the Veteran had 
no ingrown toenails.  He was diagnosed as having tinea pedis 
and onychomycosis, and he was prescribed lamisil and 
discussed oral lamisil.  His nails were debrided.  

In July 2006, a VA podiatrist noted that the Veteran's tinea 
pedis was improved, but his onychomycosis was the same.  The 
Veteran was to restart the use of topical treatments, and the 
examiner would debride the toenails.  There was no report of 
any ingrown toenails.  

The Board finds that service connection for ingrown toenails 
is not warranted.  In order to warrant service connection, 
there must be a nexus between a current disability or illness 
and service.  

Although service treatment records beginning in June 1979 
showed extensive treatment for the Veteran's recurring 
ingrown toenails and the condition was also noted on his 
service separation examination, his post-service medical 
evidence does not show ingrown toenails.  The Board views the 
2005 and 2006 VA podiatry clinic records as highly 
persuasive.  These reports show that medical personnel in a 
clinical situation designed especially for treatment of 
disorders of the feet were of the opinion that there were not 
ingrown toenails.  This is highly probative evidence on the 
question of current disability. 

One of the necessary elements for a grant of service 
connection is a current disability.  See 38 C.F.R. 
§ 3.303(b).  In the absence of proof of a current disability, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board finds that the preponderance of the 
medical evidence is against a finding that the Veteran has 
current ingrown toenails disability.  

The Board recognizes that as a layperson the Veteran is 
competent to report certain conditions capable of lay 
observation.   See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).   However, the weight of the medical evidence is 
against his contention that he currently suffers from ingrown 
toenails.  The fact that he suffered from ingrown toenails 
during service is not enough by itself; there must be 
evidence of current ingrown toenail disability.  In other 
words, service connection cannot be granted in the absence of 
a current diagnosis of ingrown toenails.  Brammer, supra.

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for ingrown toenails.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for ingrown 
toenails must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling, is not 
warranted.  Entitlement to service connection for ingrown 
toenails is not warranted.  The appeal is denied as to both 
issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


